Citation Nr: 1426148	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to June 1969, with service in the Republic of Vietnam for which he received numerous medals including the Purple Heart and the Combat Aircrew Insignia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Phoenix, Arizona Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided. 

Of record are statements from the Veteran which suggest to the Board that his service-connected PTSD has worsened since his April 2009 VA examination.  Notably, at the time of his April 2009 VA examination, the Veteran denied any legal or financial difficulties; however, in subsequent statements and VA treatment notes of records, the Veteran has reported financial difficulties and that he had to file for bankruptcy in 2010.  Most recently, in an October 2013 statement, the Veteran indicated that he does not believe he is capable of managing his own finances.  Further, the April 2009 VA examination report tends to show that the Veteran did not experience any employment difficulties, while in his October 2013 statement he reported that he is in danger of losing his job as a result of poor attendance and performance.  Additionally, the Veteran's statements indicate that many of his other PTSD symptoms, including; mood disturbances, nightmares, and memory impairment, are more severe than reflected in the April 2009 VA examination report, and he has endorsed feelings of suicidal ideation.  

As such, the Board finds that a new VA examination is warranted in order to determine the current nature and severity of the Veteran's PTSD symptoms.  

Additionally, of record are mental health treatment notes from the Mesa Vet Center, the most recent of which are dated April 2009.  As the Board has received no indication that the Veteran has terminated his treatment at the Mesa Vet Center, efforts should be made to obtain any current mental health treatment records, if available, and associate them with the record.  Further, the Board notes that the most recent VA mental health treatment notes of record are dated April 2012, from the Phoenix, Arizona VA medical Center (VAMC).  The record suggests that the Veteran receives consistent treatment, for at least medication management, through the VAMC and as such, current VA mental health treatment notes must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake efforts to obtain any outstanding mental health treatment records from the Mesa Vet Center, dated April 2009 to the present.  Any such records should be associated with the claims files.  

2. The RO or AMC should undertake efforts to obtain any outstanding VA mental health treatment records from the Phoenix, Arizona VAMC, dated April 2012 to the present.  Any such records should be associated with the claims files.  

3. Then, the Veteran should be afforded a VA psychiatric examination of his service-connected PTSD.  The examiner should note any impairment caused by the Veteran's PTSD, including a full description of the effects of his disability upon his ordinary activities, if any.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

4. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

